Ruben L. Iñiguez
Office of the Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
ruben_iniguez@fd.org

Attorney for Defendant




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                       No. 3:15‐cr‐00438‐JO

                                 Plaintiff,      MOTION FOR LEAVE TO FILE
                                                 EXHIBIT TO MOTION TO
        v.                                       REDUCE SENTENCE UNDER THE
                                                 FIRST STEP ACT UNDER SEAL
 WINSTON SHROUT,

                              Defendant.

       The defendant, Winston Shrout, through counsel, Ruben L. Iñiguez, respectfully

moves the Court for leave to file his Exhibit A to Motion to Reduce Sentence Under The

First Step Act (Compassionate Release) under seal because it contains personal and

confidential information that should not be filed in the public record.

       Respectfully submitted on May 29, 2020.


                                                 /s/ Ruben L. Iñiguez
                                                 Ruben L. Iñiguez
                                                 Attorney for Defendant
